                                                                                            FILED
                                                                                   2019 Oct-07 PM 03:01
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                      NORTHEASTERN DIVISION

 JEFFERY D. ANGLIN,                         )
                                            )
       Plaintiff,                           )
                                            )
 v.                                         )   Case No. 5:19-cv-01241-CLM-HNJ
                                            )
 J.R. GAINES, Circuit Judge, et al.,        )
                                            )
       Defendants.                          )

                                       ORDER

      The magistrate judge filed a report and recommendation on August 29, 2019,

recommending this action be transferred to the United States District Court for the

Middle District of Alabama. Doc. 3. Although the magistrate judge advised the

plaintiff of his right to file specific written objections within fourteen (14) days, no

objections have been received by the court.

      Having carefully reviewed and considered de novo all the materials in the

court file, including the report and recommendation, the magistrate judge’s report

and recommendation is ADOPTED and ACCEPTED. Accordingly, the court

ORDERS this case be TRANSFERRED to the United States District Court for the

Middle District of Alabama for further proceedings.
DONE and ORDERED this 7th day of October, 2019.


                         _________________________________
                         COREY L. MAZE
                         UNITED STATES DISTRICT JUDGE
